Title: To Benjamin Franklin from Pierre-Antoine Espivent de la Villesboisnet, 29 December 1778
From: Villesboisnet, Pierre-Antoine Espivent de la
To: Franklin, Benjamin


Monsieur
a Paris ce 29. Xbre. 1778.
On me remit hier un memoire du Capitaine Pickeren qui a fait la reprise du navire la Constance de Bordeaux, adressé a Messieurs les ambassadeurs des Etats unis, le tems ne me permetant pas d’aller Jusques a Passy pour avoir l’honneur de vous le presenter, Je le remis a Monsieur Lee, qui me dit d’y ajouter une copie afin de vous les metre sous les yeux et ceux de Monsieur Adams, a la conferance de ce Jour. Je vous prie tres Instament de vouloir le prendre, Monsieur, en consideration pour nous obtenir une prompte mainlevée de l’arrest mis sur ce Navire et sa cargaison dont nous avons fait l’acquisition dans la bonne foy.

J’ay l’honneur, Monsieur, de vous prevenir avoir fait remetre ce matin ces deux pieces a Monsieur Lee.
Je suis tres Respectueusement Monsieur Votre tres humble et tres obeissant serviteur
Espivent Villesboisnet
 
Notations in different hands: Espivent De Villeboisnet Paris 29. Xbre. 1778. / Letters & Papers concerning Thomas Pickerin
